     Case 1:20-cr-10018-STA Document 44 Filed 08/03/20 Page 1 of 1                  PageID 121




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                             )
                                                      )
         Plaintiff,                                   )
                                                      )
v.                                                    )              No. 1:20-10018-STA
                                                      )
STEVEN RUSSELL,                                       )
                                                      )
         Defendant.                                   )


                                              ORDER


         Defendant Russell has filed, pro se, a “Notice to Counsel” (DE #43), wherein he requests

that his attorney file a motion to dismiss Defendant’s indictment. Defendant is advised that

because he is currently represented by counsel, he may not file pleadings on his own behalf. See

28 U.S.C. § 1654 (“In all courts of the United States the parties may plead and conduct their own

cases personally or by counsel ....”); see also United States v. Toufaili, 2011 WL 318125, at *1

(E.D. Mich. Jan. 31, 2011) (reiterating that a criminal defendant is not entitled to represent

himself while simultaneously represented by counsel and citing cases that a party may choose

either to represent himself or to appear through an attorney).

         The Clerk’s Office is directed to mail a copy of this order to the defendant at the address

listed on the envelope accompanying his motion.



                                              s/ S. Thomas Anderson
                                              S. THOMAS ANDERSON
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                              Date: August 3, 2020
